NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11846

             MATTER OF CHANDRAKANT SHRIDHAR PANSÉ.



                        October 6, 2015.


Attorney at Law, Admission to practice. Supreme Judicial Court,
     Membership in the bar. Practice, Civil, Membership in the
     bar.


     On May 13, 2008, Chandrakant Shridhar Pansé applied for
admission to the Massachusetts bar. He took and passed the
written bar examination in July, 2008. At first, the Board of
Bar Examiners (board) received no objections to his admission
and reported him qualified. Before he could take the oath of
attorney, however, three attorneys in good standing contacted
the board, raising significant concerns about whether Pansé "is
of good moral character and sufficient acquirements and
qualifications" to warrant admission to the bar. G. L. c. 221,
§ 37. See S.J.C. Rule 3:01, § 5.1, as appearing in 411 Mass.
1321 (1992). After two informal interviews with Pansé, an
investigation by an attorney appointed as special counsel, and a
formal hearing, the board determined that Pansé was not
qualified for admission to the bar and recommended that his
application be dismissed. S.J.C. Rule 3:01, § 5.3, as appearing
in 411 Mass. 1321 (1992). Pansé filed a petition in the county
court for a hearing on his application. A single justice of
this court reserved and reported the matter to the full court.
We agree with the board.

     1. Facts. In its decision, the board made detailed
findings of fact, which we summarize here.

     a. Divorce and related proceedings. Pansé and his ex-wife
had three children. When they divorced in 2008, Ms. Pansé was
                                                                   2


determined to be the primary residential parent for the two
children who were minors, including their son, M., who is
intellectually disabled due to Down syndrome. In the judgment
of divorce nisi, a judge in the Probate and Family Court found
Pansé "to be controlling, threatening and emotionally abusive to
plaintiff/wife and two of their children . . . although he has
no appreciation of such. He is, from his perspective, devoted
to his children . . . but his narcissism and myopic view of all
relationships have resulted in his inability to note or
appreciate the harm which he causes." Pansé has filed numerous
lawsuits against Ms. Pansé and others, and has filed
professional complaints against numerous attorneys and judges
involved in the divorce and related proceedings, each claimed by
him to be founded in his concern over the care of M. He has
repeatedly accused his ex-wife of abusing and neglecting M.; he
also has accused his ex-wife, her counsel, and a guardian ad
litem appointed for M. of perjury and of fraudulent actions.
None of those accusations has ever been substantiated.

     Pansé's conduct and demeanor during the divorce and related
proceedings led the three attorneys, each of whom represented
Ms. Pansé, to object to his admission to the bar. We need not
recite all of the details of their interactions with him here.
According to the board, they described him as "a person of
vengeance, control, and intimidation who misused the legal
system at the expense of his family and others" and "not[ed] a
belief that [he] would use his license to practice to harm
others." Based on their testimony at the formal hearing, the
board found that Pansé "consistently relied on personal attacks
to justify his actions and to defend perceived criticisms
against him, additionally filing complaints against members of
the bar who challenge his positions." The record is replete
with examples of his doing so. Indeed, it became necessary to
reschedule the formal hearing when Pansé filed professional
complaints against the objecting attorneys and others; the Board
of Bar Overseers closed those complaints without further action.

     Relatedly, Pansé's ex-wife obtained a temporary abuse
prevention order against him pursuant to G. L. c. 209A. When
the matter was heard in the District Court, Pansé claimed that
the temporary order had been obtained fraudulently. Rather than
substantiating that claim, however, Pansé pressed irrelevant
arguments that his ex-wife was a poor mother to M., even after
being admonished by the judge to focus on the issue at hand.
One year later, at a hearing seeking an extension of the c. 209A
order, Pansé again resorted to irrelevant personal attacks on
her character and honesty.
                                                                   3



     In addition, after the c. 209A order was issued, Pansé
commenced an action in the United States District Court for the
District of Massachusetts, challenging the validity of the
statute and claiming constitutional and civil rights violations.
His complaint in the Federal court contained invective and
personal attacks against his ex-wife, and the action failed on
all counts, as did his appeal to the United States Court of
Appeals for the First Circuit. The First Circuit found his
appeal to be frivolous and ordered him to pay sanctions to his
ex-wife and her counsel. Pansé unsuccessfully petitioned in the
United States Supreme Court for a writ of certiorari. He did
not comply with the First Circuit's order until after the
initiation of the board's investigation in this case of his
qualifications for admission to the bar.

     b. Other proceedings. Apart from the divorce and other
proceedings, Pansé has been involved in several other civil
actions, some of which were not fully disclosed in his
application for admission to the bar. As the board found, Pansé
repeatedly engaged in ad hominem attacks in those cases. In a
lawsuit he brought against his former employer, the
Massachusetts Bay Community College, Pansé described the
president of the college as a "reject from Montana." He also
accused several defendants of lying and filing "malicious and
fraudulent" reports, described some defendants as "morally
challenged," and stated that the office of the Attorney General
was "unethical" and had engaged in "repeated misconduct." He
also accused the college's counsel of producing a witness "to
lie wildly under oath." The board found that his actions
"demonstrate a repetitive pattern of abusive and litigious
behavior against litigants, counsel, judges and others who
assume a contrary position" and that "Pansé does not appear to
be remorseful, or, for that matter, capable of reflecting on the
consequences of his behavior."

     2. Discussion. "While deference is given to the decision
of the board, this court retains ultimate authority to decide a
person's fitness to practice law in the Commonwealth. G. L.
c. 221, § 37." Strigler v. Board of Bar Examiners, 448 Mass.
1027, 1029 (2007), quoting Matter of Prager, 422 Mass. 86, 91
(1996). "Any significant doubts about an applicant's character
should be resolved in favor of protecting the public by denying
admission to the applicant." Strigler, supra, quoting Matter of
an Application for Admission to the Bar, 444 Mass. 393, 397
(2005). The board found on several grounds that Pansé lacked
the honesty and good moral character necessary to practice law.
                                                                   4


It found that Pansé demonstrated a lack of candor by failing to
disclose litigation to which he was a party or by failing to
describe the circumstances fully; that he demonstrated a
willingness to abuse the legal system for purposes of harassment
and intimidation of individuals with whom he has a dispute; that
his repeated reliance on personal attacks, as well as
professional complaints against members of the bar who challenge
his positions, further demonstrate a lack of civility and
professionalism; and that despite his full awareness of the
board's concerns about his fitness to practice law, he failed to
express remorse or insight into his actions or to assure the
board that he would have the ability to comport himself in a
civil and professional manner. The record amply supports this
assessment. Even in his brief to this court, Pansé continues to
resort to personal attacks and invective, going so far as to
accuse the board of aiding and abetting the alleged "felony
endangerment and felony abuse" of M.1 This does nothing to
assure us that Pansé possesses the good character necessary to
practice law.

     In addition, Pansé argues that the proceedings were unduly
delayed. The board attributes any delay to the volume of
records, the necessity of accommodating multiple attorneys'
schedules, and Pansé's own actions. Regardless of the reasons
for the delay, Pansé has not shown that the delay was
prejudicial to him in any way. For example, he does not
identify any evidence that was lost or any witnesses that have
become unavailable. Moreover, "[e]ven if the board's
proceedings were defective in some way, [Pansé] would still have
to convince this court that he possesses the moral character
necessary to practice law in this Commonwealth." Strigler, 448
Mass. at 1030. Despite having had ample opportunity, Pansé has
not done so.

     A judgment shall enter in the county court affirming the
determination of the board and denying Pansé's application for
admission to the bar.

                                   So ordered.


     Chandrakant Shridhar Pansé, pro se.
     Elizabeth H. Kelly for Board of Bar Examiners.


     1
       As noted, Pansé's claims that M. is suffering abuse or
neglect have never been substantiated.